DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 9, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no additional burden to search Groups I and Group II since both Groups detect specific biomolecule sequences (nucleic acids or amino acid sequences).  
Applicant’s traversal has been fully considered, but is found persuasive. 
	Claims 1-8, 10, 11, 13-16, 18-22, and 24 are pending; claims 8, 10, 11, 13-16, 18-22, and 24 are withdrawn due to non-elected inventions; and claims 1-7 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 has been considered by the examiner.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roediger et al. (2018. Cell; 175: 530-543, inventor’s work) identifies a murine Parvoviridae virus (MKPV) that causes kidney fibrosis and renal failure. This reference discloses the instant sequences claimed in the method, but is not prior art. The prior art does not recognize the instant method steps or the murine parvovirus sequence structures claimed.


This application is in condition for allowance except for the following formal matters:
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0126] of the instant published application, (USPgPub 2020/0140829). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification is also objected to for failing to adhere to the requirements of the sequence rules, see Figures 6 and 16 instant published disclosure, USPgPub 2020/0140829.  Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings.  Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule.  See 37 CFR § 1.821 (a)-(d) and MPEP § 2422.  Appropriate correction is required.

This application is in condition for allowance except for the presence of claims 8, 10, 11, 21, and 22, directed to an isolated murine parvovirus and claims 13-16, directed to a murine animal for uses as an animal model of kidney disease, and claims 18-20 and 24, directed to a TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648